Citation Nr: 1103997	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07 16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1961 until November 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The August 2006 rating decision also granted service connection 
for a right knee disability, with a 30 percent disability rating, 
and denied service connection for bilateral hearing loss.  The 
Veteran did not file a notice of disagreement with regards to the 
right knee claim or a substantive appeal for the bilateral 
hearing loss claim.  As such, those claims are not currently 
before the Board.

The Board notes that the Veteran filed a new claim for service 
connection for bilateral hearing loss in March 2008, which was 
denied by a July 2008 rating decision.  No notice of disagreement 
was filed with regards to that claim and it is not currently 
before the Board.


FINDING OF FACT

The evidence of record does not show that the Veteran's tinnitus 
is related to his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2006 that fully addressed all of the 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letter informed him that his 
service connection claim must be supported by evidence indicating 
a current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence of a 
nexus between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate evidence, 
though VA would help him obtain records from any non-federal 
sources.
 
With respect to the Dingess requirements, the May 2006 letter 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has reported that he has not received treatment for the 
claimed disorder.  He also provided statements in regards to his 
claim and received a hearing by a Decision Review Officer at the 
RO.  

In addition, he was afforded a VA medical examination in August 
2006, which provided specific medical opinions pertinent to the 
issue on appeal.  Although the Veteran has disputed the VA 
examination report, a new VA examination is not necessary.  
"Competent medical evidence" is evidence that is provided by a 
person qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a). The VA examiner has advanced medical training, 
experience, and had the opportunity to examine both the veteran 
and his claims file to provide a competent diagnosis and medical 
opinion concerning the veteran's condition.  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to 
assist by providing a medical examination conducted by one able 
to provide "competent medical evidence" under § 3.159(a) (1)."  
Also finding that VA satisfied its duty to assist by providing a 
medical examination performed by a nurse practitioner). The VA 
examiner was qualified through education, training, and 
experience to offer competent medical evidence. Therefore, the 
Board finds that the examination and associated opinion is 
adequate for a proper adjudication of the appeal.  The examiner 
addressed the questions noted in the remand.  As a result, an 
additional examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

Although not shown in service, service connection may still be 
granted for certain organic diseases of the nervous system when 
found disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be also 
granted for any disease first diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's responsibility to 
assess the credibility and the probative value of proffered 
evidence of record in its whole.  See 38 U.S.C.A. § 7104(a); see 
also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 
Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt in 
resolving each such issue.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2010).  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).   

Merits of the Claim

In his March 2008 RO hearing, the Veteran reported that his in-
service duties included being a sentry on the flight line and 
undergoing small arms qualifications.  He indicated that his 
duties exposed him to hazardous noise without the use of proper 
ear protection.  He further claimed to have had tinnitus since 
service.  

Service treatment records are silent as to any complaints of, or 
treatment for, tinnitus.  A February 1964 record noted that the 
Veteran had previous noise exposure of basic training, hunting 
and target practice, and that he had noise exposure in service 
and seldom or never used ear protection.  In his medical history 
and status, the indications for tinnitus were left blank.

His October 1965 separation examination found no abnormalities of 
the ears, and the Veteran made no complaints regarding his ears 
at that time.  The record is otherwise silent for decades 
following the Veteran's discharge from service regarding any 
complaints of, or treatment for, tinnitus.  

A VA examination was provided in August 2006 and included a 
review of the claims file.  The Veteran reported a limited 
history of unprotected exposure to hazardous inservice noise and 
civilian noise exposure from his work loading semis with fork 
lifts for over 20 years.  He also reported that he hunts and 
shoots frequently, but that he always wore ear protection.  He 
further informed the examiner that he has had tinnitus for 
several years, but that he does not know when or how it began.  
He indicated that he had constant, bilateral tinnitus.

The examiner reported that the Veteran complained of constant 
bilateral tinnitus.  The examiner opined that it was less likely 
as not (less than 50/50 probability) that the Veteran's tinnitus 
was caused by or a result of military noise history.  The 
examiner explained that the Veteran's hearing was normal at the 
time of his induction and when he was discharged, that there was 
no indication of any hearing problems or tinnitus in the service 
treatment records, and that the Veteran's post-service actives, 
such as hunting and shooting, could potentially cause hearing 
problems if his claimed ear protection was inadequate.  

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claims for service connection for tinnitus, as it is 
not shown that his current disability is etiologically related to 
his period of active service.  The Veteran's service treatment 
records were silent as to any incidents of injury to the 
Veteran's eardrums or to a tinnitus disability.  There was also 
no competent medical evidence of record of reports of or a 
diagnosis of tinnitus in service.

The Veteran's separation physical examination report is highly 
probative as to the Veteran's condition at the time of his 
release from active duty, as it was generated with the specific 
purpose of ascertaining his then-physical condition, as opposed 
to his current assertion which is proffered in an attempt to 
secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation of 
the reasons for the Board's decision).  Furthermore, the February 
1964 hearing conservation data indicated that the Veteran did not 
have a medical history of tinnitus prior to his claimed first 
noise exposure or following several years of his claimed exposure 
to noise.

Subsequent to service, there is no competent medical evidence of 
tinnitus until the August 2006 VA examination, which is over 30 
years following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board finds probative the August 2006 opinion of the VA 
examiner that stated that the Veteran's tinnitus was less likely 
as not (less than 50/50 probability) caused by or a result of 
claimed acoustic trauma in service.  This opinion is considered 
particularly probative, as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
examiner's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Veteran has not provided any competent or 
credible medical or lay evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight

In his March 2008 hearing, the Veteran claimed that his tinnitus 
developed due to his in-service acoustic trauma.  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
tinnitus, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of tinnitus) and lack 
of post-service treatment records (which in a June 2006 statement 
he reported that he did not attend the VA medical center or seek 
a private audio logical specialist) outweighs the Veteran's 
contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion finding a relationship between 
service and a current disability.

Furthermore, the Board notes that the Veteran repeatedly 
contradicted his statements in regards to his claim, such that 
his credibility as to his claim of chronicity is questionable.  
During the August 2006 RO hearing he reported that he had ear 
ringing in service, and that after his monthly pistol 
qualification he would have severe ringing.  He also reported 
that he would have yearly post-service audio exams with his 
company during his 25 years of service, but that they showed that 
he could not hear high pitched sounds, but that he no longer had 
copies of those records.  He further indicated that although he 
told the August 2006 VA examiner that he hunted, he meant that he 
hunted with a bow and arrow and thus inferred that he did not 
have loud acoustic noise trauma related to his hunting.  

However, his statements as to his post-service noise exposure are 
contradictory.  Although the Veteran claims that he only told the 
August 2006 VA examiner that he hunted and meant only with a bow 
and arrow, the VA examiner specifically noted that he questioned 
the Veteran as to whether he wore ear protection when he hunted, 
to which the Veteran responded in the affirmative.  Thus, the 
Veteran's contention that he only hunts with a bow and arrow is 
questionable, as such hunting would not require ear protection, 
by his own claims that he did not have acoustic trauma while 
hunting.  Furthermore, in an October 2006 statement, he reported 
that his contention was that his "hunting was mainly bow and 
arrow and limited deer hunting with rifle" and that his 
"tinnitus came from the time on the flight line guard...& indoor 
monthly pistol range."  In that statement, the Veteran also 
contradicts his current claim of only bow and arrow hunting, but 
indicates that he did use firearms on a limited scale after 
service and thus had noise exposure.  

The Board further notes that the Veteran's claim that his 
tinnitus started in service is in contradiction to what he told 
the August 2006 VA examiner, which was that he has had it for 
several years but did not know how or when it began, though he 
currently claims that it started in service.  Such evidence 
further tends to raise doubts as to credibility of the Veteran's 
claims.

While the Board is sympathetic to the Veteran's claims, and he is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that he has tinnitus that 
is related to noise exposure experienced during active service 
are of questionable credibility.  The Veteran has been 
contradicted himself as to his claims and there is no indication 
that the Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore the service treatment records and post-
service medical records of records do not support his claim.  
Indeed, the August 2006 VA examiner specifically found his 
tinnitus to not be related to service.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The Veteran's claim for service 
connection for tinnitus is denied. 



ORDER

Service connection for tinnitus is denied.


____________________________________________
JONATHAN B. KRAMER
 Veterans Law Judge, Board of Veterans' Appeals
 




 Department of Veterans Affairs


